                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                           DOCKET NO. 3:16-cv-00836-MOC

               NIKKI T. THOMAS,                                        )
                                                                       )
                                       Plaintiff,                      )
                                                                       )
               Vs.                                                     )                 ORDER
                                                                       )
               NANCY A. BERRYHILL, Acting Commissioner                 )
               of Social Security,                                     )
                                                                       )
                                      Defendant.                       )



                         THIS MATTER is before the Court on the Amended Order (#23) of the Court of Appeals

              for the Fourth Circuit, remanding this matter with instructions that this Court in turn remand the

              matter to the Commissioner for such further administrative proceedings as may be appropriate. In

              conformity with the appellate court’s Mandate (#24), this Court enters the following Order.

                                                           ORDER

                         IT IS, THEREFORE, ORDERED that, in conformity with those instructions, the

              Commissioner’s Motion for Summary Judgment is DENIED, the plaintiff’s Motion for Summary

              Judgment is GRANTED, and this matter is REMANDED to the Commissioner for such further

              administrative proceedings as may be appropriate in light of the Amended Order of the Court of

              Appeals for the Fourth Circuit and its Mandate.



Signed: March 13, 2019




                                                                1
